                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

MICHAEL ANDREW KITCHEN,                 )
     PLAINTIFF,                         )
                                        )     NO. 1:16-CV-190
-V-                                     )
                                        )     HONORABLE PAUL L. MALONEY
ANTHONY CROLL, ET AL.,                  )
    DEFENDANTS.                         )
                                        )

                                    JUDGMENT

      In accordance with the Court’s Order entered on this date, and pursuant to Fed. R.

Civ. P. 58, JUDGMENT hereby enters.

      IT IS SO ORDERED.

Date: February 20, 2019                                     /s/ Paul L. Maloney
                                                            Paul L. Maloney
                                                            United States District Judge
